Singleton, Judge:
This claim was filed before the Attorney General of West Virginia on December 21, 1966, and the evidence offered on behalf of the claimant and respondent heard by this Court on November 1, 1967.
The claimant was not represented by counsel.
*21This claim is controlled by the same facts and circumstances applicable to Claim Nos. B-379 and B-384, all rising from blasting operations conducted by the State Road Commission on West Virginia State Route 49, near Lynn, in Mingo County, West Virginia.
It appears from the evidence that the damages to claimant’s 1959 Anglia parked near his dwelling house adjacent to the aforementioned state highway on or about August 29, 1966, resulted from blasting operations being conducted by employees of the State Road Commission in accordance with orders from their appropriate supervisors to clear and reduce certain rock formations near to the highway. There is no evidence that the claimant was guilty of any act or omission that contributed to the damage sustained.
It is the opinion of this Court that the claimant has proven his case by a preponderance of the evidence and that this claim in equity and good conscience should be paid by the State of West Virginia.
The evidence as to the cost of repairs to the vehicle involved is conflicting, the claimant offering an estimate prepared by a qualified repair service and the State Road Commission offering evidence by a witness qualified in the field of automobile repairs. Considering all of said evidence relating to the cost of repairs, it is our judgment that the claimant, Russell Collins, should recover, and we do hereby award to him the sum of $50.00.